Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Currently, claims 1, 4, 10-11, and 22 are pending in the instant application.  Claims 2-3, 5-9, 12-21 have been canceled.  This action is written in response to applicant’s correspondence submitted 03/15/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is FINAL.

Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have the proper markings and proper status identifiers.  Claim amendment filed 03/15/2022 comprises duplicate cancelled claims with text lined through.  The proper marking for canceled claims is to remove the text and indicate the claim as canceled. 

Since the reply filed 03/15/2022 appears to be bona fide and it is clear applicants intent, in the interest of compact prosecution, the pending claims have been examined.  However, for any response to this office action to be fully responsive, applicant is required to include the proper markings to indicate the changes that have been made and the proper status identifiers for the claims.  

Withdrawn Rejections
The rejection of claims 1, 3-4, 8-11, 21-22 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hammerman (2011, cited on IDS) is withdrawn in view of the declaration under 37 CFR 1.131.  The declaration filed on 03/15/22 under 37 CFR 1.131(a) is sufficient to overcome the Hammerman (2011) reference.
The rejection of claims 1, 3-4, 9-11 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rikova (US2010/0216718 A1) is withdrawn in view of the amendment to the claims. 
The rejection of claims 1, 3-4, 8-11, 21 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Valiathan (2012, cited on IDS) is withdrawn in view of the amendment to the claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “one or more one amino acid mutations” this recitation is grammatically incorrect.  The second “one” in the phrase should be deleted.  Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10-11, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection based on the amendment to the claims. 
Claim 1 is indefinite over the recitation of detecting one or more one amino acid mutations relative to SEQ ID NO: 1 in a DDR2 gene of the sample. The recitation of “relative to SEQ ID NO:1” renders the claim indefinite.  Relative to SEQ ID NO: 1 is not an art recognized term to describe the relationship between two polypeptide sequences.  Is it not clear as to whether a relative to amino acid sequence consists of, comprises or shares some unstated level of identity with SEQ ID NO:1.  Because the term “relative” has not been clearly defined in the specification and because there is no art recognized definition for this term as it related to polypeptide sequences, one of skill in the art cannot determine the metes and bounds of the claimed subject matter.  An amendment to the claim to recite the following would overcome the rejection:
Claim 1. (Currently amended) A method of treating a human subject diagnosed with a lung squamous cell carcinoma (SCC) the method comprising:
obtaining a squamous lung cancer sample from the human subject;
detecting a nucleotide sequence encoding discoidin domain receptor 2 (DDR2) polypeptide comprising at least one amino acid variation of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, or G775E  in the sample;  and
administering a treatment comprising a tyrosine kinase inhibitor (TKI) to the human subject having at least one of the amino acid variations in DDR2 gene.

Claim 4 recites “the reference sequence” and “the same subject” in line 1 of the claim.  Claim 4 depends from claim 1 and neither claim 1 nor claim 4 recite or require a reference sequence or same subject.  It is unclear what the reference sequence comprises and how this limits the claimed invention.  Additionally it is not clear if the human subject is the same subject that is recited in claim 4 or if claim 4 references a different subject from the human subject of claim 1. The recitation of “the same subject” renders the claim indefinite. 
Claim 22 recites “An assay for determining a nucleotide sequence of all or part of a DDR2 gene in a nucleated cell sample according to the method of claim 1”.  The recitation of “according to the method of claim 1” renders the claim indefinite.  It is unclear what part of claim 1 is required for the assay of claim 22, for example does claim 22 require all three steps or one step and which step does the assay of claim 22 reference or require.  Additionally claim 1 does not require determining a nucleotide sequence.  Claim 1 does not recite a nucleated cell sample and it is not clear if the nucleated cell sample is the limitation from claim 1 that is being used in claim 22 even though claim 1 does not require or recite nucleated cell samples or does claim 22 require a different process step for the claimed process however claim 1 does not require nucleotide analysis.  The recitation of “according to claim 1” renders the claim indefinite.  The metes and bounds of the claim are vague and indefinite and one of ordinary skill in the art would not be apprised of scope of the invention. An amendment to the claim to recite the following would overcome the rejection: 
Claim 22.  The method of claim 1, wherein the squamous lung cancer sample comprises  nucleated cells and the nucleated cells are contacted with a nucleic acid probe that hybridizes to a nucleic acid sequence encoding DDR2 polypeptide comprising at least one amino acid variation of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, or G775E.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 10-11, and 22  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valiathan (2012, cited on IDS) in view of Davies (2007, cited on IDS).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
nd column).  Valiathan further teaches mutations in DDR2 gene in lung squamous cell carcinoma samples.  Valiathan teaches sequencing DDR2 in primary lung SSC samples and wild type (see pg. 80).  Valiathan teaches mutation I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2 (see figure 1).  Valiathan does not teach performing an assay to determine a nucleic acid sequence of all or part of SSC by hybridization of a nucleic acid probe specific to an amino acid variation of DDR2.

However assaying for DDR2 mutations and using a probe that is specific to a nucleic acid sequence encoding an amino acid variant of DDR2 was well known in the art. Davies teaches determining the coding sequence of protein kinases (see abstract).  Davies teaches patient samples were obtained and DNA sequences were determined by PCR amplification of genomic DNA (see materials and methods) and teaches DNA Sequence for protein kinase genes, including reference amino acid sequence, SEQ ID NO 1 (see material and methods) (claim 3). Davies teaches all somatic mutations were evaluated by sequencing the relevant amplicon from normal DNA of the same individual (claim 4).  Davies teaches DDR2 amino acid variation, R105S (supplemental mutation data) (claim 6, 8) (mutation in discoidin domain).  Davies teaches analysis of lung neoplasms including squamous carcinoma (see pg. 7592).  
Given the prior art teaches DDR2 mutation, including a mutation in the discoidin domain in lung cancer, including squamous cell carcinoma, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to detect the variations disclosed by Valiathan in patients and administering tyrosine kinase inhibitor by using PCR amplification as . 
Response to Arguments
The response traverses the rejection as applied to claim 24 in the remarks mailed on 3/15/202, pg. 7-8.  The traversal with be addressed with respected to the newly amended rejection. The response asserts that Valiathan fails to teach each and every aspect of the claimed invention because the reference does not teach detecting one or more of I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2.  The response asserts that Valiathan teaches DDR2 mutations L239R and I638F render SCC cell lines sensitive to TKI but assert the claims 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10-11, and 22  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 21-26 of U.S. Patent No. 10385403 in view of Rivoka (US2010/0216718 A1). 
Claims 1, 3-6, 8, 21-26 of ‘401 encompass a method of performing an assay to detect at least one amino acid variation of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, or G775E   in DDR2 gene in a SSC sample in a subject.  The instant claims differ in that the claims in that the claims require treating a lung SSC sample, however the claims require detecting at least one variation of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, or G775E  in DDR2 gene.   The instant claims 1, 4, 10-11 and 22 would have been an obvious variation of claims 1, 3-6, 8, 21-26 of ‘401 in view of Rivoka.   
However it was known in the art to treat SSC with tyrosine kinase inhibitors. Rivoka teaches cancer cells from a solid tumor including squamous cell lung cancer (see para 62 and para 73).  Rivoka teaches administering an effective dosage of one or more tyrosine kinase inhibitors (see para 71).  Rivoka teaches tyrosine kinase inhibitors include dasatinab, imatinib, and nilotinib (see para 77-78). Therefore, it would have been obvious to include treating SSC samples with tyrosine kinase inhibitor, including samples that included the mutations of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, or G775E  of DDR2 gene. 


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634